DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-20 are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claim 9 and 10 are objected to because of the following informalities:
Claim 9 recites “first stream”. It is respectfully suggested to amend to “the first stream” since the limitation refers to “a first stream” recited in claim 1. 
Claim 10 recites “the conditions” which lacks an antecedent basis. It is respectfully suggested to amend to “conditions” or define “conditions” earlier in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 3, 11, 12, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “the membrane” in line 1 which lacks an antecedent basis. It appears that the claim 3 depends on claim 2 instead of claim 1, because claim 2 recites “a membrane”.
Claims 11, 12 and 13 recite “the sixth stream” in line 1 which lacks an antecedent basis. It appears that the claims 11, 12 and 13 depend on claim 4 instead of claim 1, because claim 4 recites “a membrane”.
Claim 16 recites “a space velocity” in line 3. This is considered indefinite for the following reason: The basis for the space velocity is unspecified.  It is unclear whether the space velocity refers to GHSV, or LHSV, or WHSV. 

Allowable Subject Matters and Allowed claims
Claims 1-20 in the instant application are allowed if previously presented objection to claims 9 and 10, and 35 U.S.C. 112(b) rejections to claims 3, 11, 12, 13 and 16 are resolved.
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-20. A method for producing 1-butene, the method comprising: 
dehydrogenating n-butane to produce a first stream comprising 1-butene, isobutene, trans-2-butene, cis-2-butene, and n-butane; 

separating the second stream to produce a fourth stream comprising primarily 1­butene and a fifth stream comprising primarily isobutene, is considered novel.
A closest prior art to Schindler et al. (US 2007/0161841 A1) discloses a process for preparing 1-butene from 1-butane, which comprises the steps A) provision of an n-butane containing feed gas stream a; B) introducing of the n-butane-containing feed gas stream a into at least one dehydrogenation zone and nonoxidative catalytic dehydrogenation of n-butane to give a product gas stream b comprising n-butane, 1-butene, 2-butene, butadiene, low-boiling secondary constituents, hydrogen and possibly water vapor, C) removing hydrogen, the low-boiling secondary con tituents and optionally water vapor to give a C4 product gas stream c containing 10-80% by volume of n-butane, 5-40% by volume of 1-butene, 10-50% by volume of 2-butene. 0-40% by volume of butadiene and 0-10% by volume of further gas constituents; D) introducing the C4 product gas stream c, containing 10-80% by volume of n-butane, 10-60% by volume of 1-butene, 15-60% by volume of 2-butene, 0-5% by volume of butadiene and 0-10% by volume of further gas constituents, into a selective hydrogenation zone and selective hydrogenation of butadiene to 1- and/or 2-butene to give a stream d consisting essentially of n-butane, 1-butene and 2-butene; E) separating of the stream d by distillation into a desired product stream e1 consisting essentially of 1-butene and a recycle stream e2 consisting essentially of 2-butene and n-butane and recirculation of the recycle stream e2 consisting essentially of 2-butene and n-butane to the dehydrogenation zone, wherein the stream e1 contains at least 90% by volume of 1-
A pertinent prior art to Klanner et al. (US 2008/0183024 A1) discloses a process for preparing butadiene from n-butane, comprising the steps of A) providing a feed gas stream a comprising n-butane; B) feeding the feed gas stream a comprising n-butane into at least one first dehydrogenation zone and nonoxidatively catalytically dehydrogenating n-butane to obtain a product gas stream b comprising n-butane, 1-butene, 2-butene, butadiene, hydrogen and low-boiling secondary constituents, with or without carbon oxides and with or without Steam; C) feeding the product gas stream b of the nonoxidative catalytic dehydrogenation and an oxygenous gas into at least one second dehydrogenation zone and oxidatively dehydrogenating n-butane, 1-butene and 2-butene to obtain a product gas stream c comprising n-butane, 2-butene, butadiene, low-boiling secondary constituents, carbon oxides and steam, said product gas stream c having a higher content of butadiene than product gas stream b: D) removing the low-boiling secondary constituents and steam to obtain a C4 product gas stream d substantially consisting of n-butane, 2-butene and butadiene; E) separating the C4 product gas stream d into a stream e1 consisting substantially of n-butane and 2-butene and a product-of-value stream e2 consisting substantially of butadiene by extractive distillation; F) recycling stream e1 into the first dehydrogenation zone.
Other pertinent prior art to Schulze et al. (US 2,362,218) discloses a process for preparing butadiene from n-butane which comprises treating said n-butane with a dehydrogenating catalyst under suitable conditions to produce a mixture comprising butadiene, butene-1, butene-2, and butane, passing said mixture over an isomerization catalyst under conditions suitable to promote the conversion of butene-1 to butene-2, fractionating the effluent 
The cited prior arts, alone or in combination, do not teach or suggest a process for producing 1-butene, the method comprising: dehydrogenating n-butane to produce a first stream comprising 1-butene, isobutene, trans-2-butene, cis-2-butene, and n-butane; distilling, in a distillation column, the first stream to produce a second stream comprising primarily 1-butene and isobutene, collectively and a third stream comprising primarily trans-2-butene and ci s-2-butene, collectively; and separating the second stream to produce a fourth stream comprising primarily 1­butene and a fifth stream comprising primarily isobutene, as recited in claim 1 of claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772